DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered. Accordingly, claims 1-3, 5-6, 8, 11-12, 14-17, and 19-35 remain pending, claims 1, 8, 11, 15, 17, 19, 24, and 32 have been amended, and claims 7, 9, 10, 13, 14, and 18 have been canceled
Response to Arguments
Examiner Interview
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
	Applicant states in the final paragraph of page 9 through the first paragraph of page 10 that
“During the Examiner Interview, claim amendments were discussed, and an agreement was reached that the discussed claim amendments are likely to overcome the current rejection under 35 U.S.C. § 103. Applicant has made claim amendments consistent with those discussed during the Interview, and encourages the Examiner to contact the undersigned, should further clarification be necessary”.

In response, the applicant is directed to the examiner interview summary mailed 04/04/2022 for the interview conducted on 03/17/2022 which expressly outline what was discussed during the interview including but not limited to the precise amendments suggested to the applicant by the examiner. Accordingly, as applicant has not filed amendments as discussed during the interview, the amendments do not overcome the current prior art of record and a new rejection under 35 USC 103 for the pending claims is provided below.
Rejections under 35 USC 103
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
Applicant argues in the bottom of page 10 through first half of page 10
“Amended independent claim 1 recites, in part…As discussed during the Examiner Interview, the cited references, whether considered separately or in combination, fail to disclose or render obvious these limitations”

In response, applicant is directed to the above remarks responding to applicant’s statement regarding the examiner interview.
Applicant is directed to the third-fourth paragraphs of the examiner interview summary mailed 04/04/2022 for the interview conducted on 03/17/2022 which state
“Examiner suggested further amending the claim to recite that each side of the second portion arranged as a square is comprised of one transducer and one corresponding image reconstruction chip.
Examiner further suggested amending the last stanza of claim 1 to clearly recite that the electronic circuit assembly is removable from the capsule and also reinsert able into the capsule or a second capsule, as the current construction of the language of the limitation only requires that the electronic circuit be removable, not that it be functional nor reusable once it is removed from the capsule. While making such amendment would assist the present invention in being differentiated over the prior art, no determination of allowability can be made as an updated search would need to be conducted and prosecution is currently closed for this application. Due to the nature of the above discussed proposed amendments, the examiner advised the applicant such amendments would be most appropriately to be filed as a RCE to allow to adequate time for consideration and search.”
The current claim amendments filed by the applicant do not recite that “each side of the second portion arranged as a square is comprised of one transducer and one corresponding image reconstruction chip”, and in fact, the only claim limitations relating to image reconstruction chip at all are in previously presented dependent claims 33-35. 
Further, the current claim amendments filed by the applicant cancel the limitation regarding the electronic circuit assembly is removable from the ingestible capsule and does not present an amendment regarding the electronic circuit assembly being removed nor reinserted into then ingestible capsule or a second capsule as suggested above.
No discussion was provided during the interview nor suggested that the claims as presently amended would “likely” overcome the rejection under 35 USC 103 and be allowable. Contrary to applicant’s remarks, the examiner clearly stated that “no determination of allowability can be made as an updated search would need to be conducted”.
Consequently, a new rejection for the claims is outlined below.
Claim Objections
Claim 1 is objected to because of the following informalities:  improper indentation in lines 19-23 “wireless communication circuity configured to enable wireless communication between the control circuity and a host device, wherein the wireless communication circuitry is mounted on a second portion of the flexible substrate, disposed within the interior area defined by the square shaped arrangement of the four surfaces of the first portion;” and improper cancelation of term “and” in line 15.  the improper indentation starting at line 19 and through 23 should be amended to be in line with the indentation starting in line 4 along with amending back in “and” at the end of line 15 to properly indicate that the wireless communication circuitry is a subcomponent of the electronic circuit assembly, as previously claimed in now canceled claim 7 which has been incorporated into claim 1. As presently constructed, it appears the applicant is reciting the wireless communication circuitry as being a component of the ultrasound device which is separate from/not physically part of the electronic circuit assembly which would be introducing new matter and issues regarding clarity of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 15, 19-20, 24, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson et al. (US20080161660, hereafter “Arneson”), in view of in view of Kidwell et al. (US20170256699, hereafter “Kidwell”).
Regarding claim 1, Arneson discloses an ultrasound device (“ingestible capsule 104 can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis based on the human interior generated acoustic signal from ingestible capsule 104… The acoustic signal from ingestible capsule 104 may be viewed as an “interior” ultrasound or “sonogram”, which can be analyzed to extract additional diagnostic information regarding human 102” [0105]), comprising:
an electronic circuit assembly (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs)… The IC(s) [electronic circuit assembly] and any other internal components of ingestible capsule 104 may be mounted to a circuit board, or mounted directly to acoustically transmissive encapsulation 208” [0084]), the electronic circuit assembly comprising:
a plurality of ultrasonic transducer arrays (see group of sensors 202 in FIG. 2),
wherein each ultrasonic transducer array comprises: 
a plurality of ultrasonic transducers and control circuitry configured to control the plurality of ultrasonic transducers to detect ultrasound signals (“ingestible capsule 104 has one or more sensor(s) 202, sensor(s) 202 are used to sense (e.g., measure, detect, etc.) a received stimulus 210, and generate a sensor output signal 212” [0075]), wherein the plurality of ultrasonic transducers and the control circuitry are integrated on a same substrate (“In an example embodiment, as shown in FIG. 3, communications module 204 may include an acoustic communications module 302, configured to transmit and/or receive an acoustic communications signal. For example, acoustic communications module 302 may include one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]); 
wireless communication circuitry configured to enable wireless communication between the control circuitry and a host device (“ingestible capsule 104 transmits information in communication signal 106 to be received outside human 102, such as by computing device 108. In an embodiment, computing device 108 may be configured to communicate with a remote entity 502, such as shown in an example sensor communications network 500 shown in FIG. 5. Computing device 108 may be configured to communicate with remote entity 502 using wired and/or wireless links, in a direct fashion or through a network 504” [0091]), wherein the wireless communication circuitry is disposed within the interior area (see 204 inside capsule 104 in FIG. 2); and
an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other components, while allowing an efficient transfer of acoustic energy from inside to outside of ingestible capsule 104. FIG. 16 additionally demonstrates control and regulation component 206 a, anode 206 b, and cathode 206 c.” [0082]), while Arneson discloses wherein a first image reconstruction chip of the one or more image reconstruction chips comprises structures for performing signal modulation ([0241], [0243] in the reception multipath acoustic channel of integrated circuit, the accumulating signals of the acoustic rays in space divided receivers and a final decision is made based on a combined (integral) signal of the space divided receivers, so that after the acoustic transducer/Rx 2460 receives the acoustic signal after it travels through the multi-path acoustic channel, the Multiplier 2411 then multiplies the received signal from the output of acoustic transducer/Rx 2460 by the shifted signal); the electronic circuit assembly disclosed by Arneson is not expressly disclosed as being configured as a flexible substrate, and the plurality of ultrasonic transducer arrays disclosed by Arenson as being mounted on a first portion of the flexible substrate, the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area; the wireless communication circuitry disclosed by Arenson is not expressly disclosed as being mounted on a second portion of the flexible substrate and the interior area in which the wireless communication circuitry is disposed as disclosed by Arenson is not expressly  defined by the square shaped arrangement of the four surfaces of the first portion.
However, in the same field of endeavor, Kidwell teaches wherein the electronic circuit assembly comprises a flexible substrate (“a flexible printed circuit (PC) board” [0019]), on which the plurality of ultrasonic transducers (“a flexible PMUT array” [0019]), the control circuitry and the memory are mounted (“one or more integrated circuits (represented by Si Die)…The one or more integrated circuits may include accelerated processing units (APUs)…dynamic and static memories (MEM)…or other integrated circuits” [0019]), comprising:
a plurality of ultrasonic transducer arrays mounted a first portion of the flexible substrate (see FIGS. 1A-B, flex PMUT array), wherein one of the plurality of ultrasonic transducer arrays is mounted on each of the plurality of surfaces (see FIGS. 1A-B, flex PMUT array), Kidwell also discloses the first surface of the flexible substrate is shaped so as to have a plurality of surfaces projecting in different directions (see FIGS. 1A-B) that are arranged to form an interior area (see FIG. 1B), that in some embodiments Kidwell further discloses that rigid PMUT arrays are integrated with one or more integrated circuits using a rigid-flexible PC board ([0028], FIG. 6D), this design allows the rigid-flexible PC board to bend and conform to a desired shape and that each piezoelectric micromechanical ultrasonic transducer (PMUT) in the array of an array of piezoelectric micromechanical ultrasonic transducers (PMUTs) is planarized (formed as a flat, 2D surface [0065] each PMUT is formed by depositing a mechanical layer configured to provide planarization to the PMUT, depositing a first electrode configured to be coupled to a circuit ground plane, depositing a piezoelectric layer configured to separate the first electrode and a second electrode), therefore the immediate above disclosure of Kidwell is interpreted to read on the limitation the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area (the rigid flexible PC board may be arranged in any desired shape and the rigid portions of the CMUT are planarized so that each may represent each side of the desired/square shape);
wherein the wireless communication circuitry is mounted on a second portion of the flexible substrate, disposed within the interior area defined by the square shaped arrangement of the four surfaces of the first portion ([0019]-[0020] see where the radio frequency communications components (RF COM)/wireless communication circuitry is located on a second portion of the flexible substrate shown as the PC Flex that is in an interior area formed by the first portion of the flexible substrate shown as Flex PMUT Array, and the PC Flex is bonded to the Flex PMUT Array)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson with the electronic circuit assembly being comprised of a flexible substrate, the flexible substrate having a first portion on which one of the plurality of ultrasonic transducers is mounted, the first portion comprising four surfaces disposed in a square shaped arrangement that defines an enclosed an interior area in which the wireless communication circuitry being mounted on a second portion of the flexible substrate which is disposed as taught by Kidwell to provide apparatuses and methods of small sensor devices with a plurality of flexible ultrasonic transducers, integrated circuits, battery, and printed circuit board in any desired shape or arrangement such that these components may be packaged into a sensor device for implantable or ingestible device for non-invasive imaging applications ([0003], [0028] of Kidwell).
Regarding claim 2, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ingestible capsule comprises a material that is acoustically conductive (“In FIG. 2, ingestible capsule 104 includes an acoustically transmissive encapsulation 208” [0074]).
Regarding claim 3, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ingestible capsule comprises a biocompatible material (“acoustically transmissive encapsulation 208 may be comprised of a material that aids in the sensing of biological, chemical, or other attributes of body material that touches or comes in close proximity to the acoustically transmissive encapsulation 208, such as could be called an integrated encapsulation and sensor material” [0087]).
Regarding claim 5, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses herein the ingestible capsule comprises a mold (“Acoustically transmissive encapsulation 208 may be any suitable shape, including oval, elliptical (as shown in FIG. 2), capsule shaped, or spherical” [0086]).
Regarding claim 8, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the host device comprises one or more of a computer, a tablet, and a smartphone (“computing device 108 transmits a communication signal 506 to network 504, which transmits a communication signal 508 to remote entity 502. Network 504 may be any type of network or combination of networks, such as a telephone network (e.g., a land line and/or cellular network), a personal area network (PAN), a local area network (LAN), and/or a wide area network (WAN) such as the Interne” [0091] and “Remote entity 502 may be one or more of a variety of entities, including a human and/or computer-based entity” [0092], and “computing device 108 may be a Bluetooth, 802.11, and/or Zigbee configured hand held device Such as cell phone, personal digital assistant (PDA), a BlackberryTM, wrist watch, music player, or laptop, or other type of computer, handheld, desktop, or otherwise.)” [0103]).
Regarding claim 15, Arneson, in view of, Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the second portion of the flexible substrate further accommodates at least one* selected from a group consisting of a gyroscope device and an accelerometer device (“the one or more integrated circuits may include accelerated processing units (APUs) [accelerometer device]…gyroscopic sensor integrated circuits (GYRO) [gyroscope device], other types of sensors, or other integrated circuits [configured to operate with one another].” [0019]), and
wherein at least one* of the gyroscope device and the accelerometer device is configured to provide data indicative of a location of the ultrasound device (“the particular features, structures, or characteristics may be combined in one or more examples. Examples described herein may include…device…. or apparatuses that operate using digital signals [from the gyroscope device and the accelerometer device]. Such signals may comprise electronic signals, optical signals, electromagnetic signals, or any form of energy that provides information between locations [to determine the device location]” [0075]).
*the limitation has been interpreted in the alternative, requiring the second portion of the flexible substrate further accommodates a gyroscope device, wherein at least one of the gyroscope device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates a gyroscope device, wherein at least one of the accelerometer device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates a gyroscope device, wherein at least one of the compass is configured to provide data indicative of a location of the ultrasound device; or requiring the second portion of the flexible substrate further accommodates an accelerometer device, wherein at least one of the gyroscope device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates an accelerometer device, wherein at least one of the accelerometer device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates an accelerometer device, wherein at least one of the compass is configured to provide data indicative of a location of the ultrasound device; or requiring the second portion of the flexible substrate further accommodates a compass device, wherein at least one of the gyroscope device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates a compass device, wherein at least one of the accelerometer device is configured to provide data indicative of a location of the ultrasound device, or requiring the second portion of the flexible substrate further accommodates a compass device, wherein at least one of the compass is configured to provide data indicative of a location of the ultrasound device.
Regarding claim 19, Arneson, in view of, Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses further comprising an acoustic protective coating (“laminating an encapsulation polymer [acoustic protective coating] configured to protect the PMUT” [0067] and “FIG. 9B illustrates an example of laminating planarization polymer layer (labeled as SE1). FIG. 9C illustrates an example of depositing a piezoelectric stack, including a bottom electrode (labeled as M1), a piezoelectric material (labeled as A2), and a top electrode (labeled as M2).” [0042]) formed on each individual ultrasonic transducer array of the plurality of ultrasonic transducer arrays (“FIG. 9G illustrates an example of laminating a second encapsulation layer (labeled SE2).” [0044], and see FIG. 5B the plurality of PMUT arrays in the capsule).
Regarding claim 20, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses integrated circuits with CMOS technology (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS [integrated with the ultrasonic transducers]” [0084]), and wherein the plurality of ultrasonic transducers includes a plurality of ultrasonic transducers (“acoustic communications module 302 may include one or more acoustic transducers” [0077]).
Regarding claim 21, modified Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell teaches wherein the plurality of ultrasonic transducers includes a plurality of micromachined ultrasonic transducers (“each of the transducer elements in the array 604 may, for example, include one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic device disclosed by modified Arneson with the plurality of ultrasonic transducers including a plurality of micro-machined ultrasonic transducers as taught by Kidwell in order to provide for the transducers be part of an integrated circuit along with other components can be packaged in such a way into a sensor device that can be implantable or ingestible for noninvasive imaging applications ([0003] of Kidwell).
Regarding claim 22, modified Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses the plurality of micromachined ultrasonic transducers includes a plurality of capacitive micromachined ultrasonic transducers (“each of the transducer elements in the array 604 may, for example, include one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic device disclosed by modified Arneson with the plurality of micromachined ultrasonic transducers includes a plurality of capacitive micromachined ultrasonic transducers as taught by Kidwell in order to provide for the transducers be part of an integrated circuit along with other components can be packaged in such a way into a sensor device that can be implantable or ingestible for noninvasive imaging applications ([0003] of Kidwell).
Regarding claim 23, modified Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the plurality of micromachined ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers (“each of the transducer elements in the array 604 may, for example, include one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic device disclosed by modified Arneson with the plurality of micromachined ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers as taught by Kidwell in order to provide for the transducers be part of an integrated circuit along with other components can be packaged in such a way into a sensor device that can be implantable or ingestible for noninvasive imaging applications ([0003] of Kidwell).
Regarding claim 33, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ultrasound device further comprising one or more image reconstruction chips associated with the one or more ultrasonic transducer arrays (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology” [0084]) and Frisch discloses wherein each ultrasonic transducer array of the one or more ultrasonic transducer arrays is associated with a corresponding image reconstruction chip of the one or more image reconstruction chips disposed adjacent thereto (see column 8, lines 4-9 where the functional modules of FIGS. 10-13 are shown with the imaging module 82, the imaging module disclosed in column 4, lines 47-48 as being a CMOS imager, and in column 9, lines 5-10 discloses a one to one correspondence for the CMOS module [corresponding image reconstruction chip of the one or more image reconstruction chips] and the ultrasound module [individual ultrasonic transducer array of the one or more ultrasonic transducer arrays] in stating “an imager using light in imaging module 82 and an ultrasound imager 160 [one-to-one association]. Functional module 164 may provide an output of ultrasound imager 160 to imaging module 82, e.g., for transmission. The transmission may be substantially in parallel [located adjacent] to that of imaging module 82”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arenson with the each ultrasonic transducer array of the one or more ultrasonic transducer arrays being associated with a corresponding image reconstruction chip of the one or more image reconstruction chips disposed adjacent thereto as taught by Frisch to provide an output of ultrasound imager so that transmission may be substantially in parallel (column 9, lines 5-10  of Frisch).
Regarding claim 34, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses the ultrasound device further comprising one or more image reconstruction chips associated with the one or more ultrasonic transducer arrays (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology” [0084]) and wherein the one or more ultrasonic transducer arrays comprise two or more ultrasonic transducer arrays that share an image reconstruction chip of the one or more image reconstruction chips (see [0084] which discloses circuits of ingestible capsule 104 including a CMOS integrated circuit, and see in FIG. 9 where 104 is located [shared] between two ultrasonic transducers 904a and 904b which are spaced apart at an equal distance from the respective end).
Regarding claim 35, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses the ultrasound device further comprising one or more image reconstruction chips associated with the one or more ultrasonic transducer arrays (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology” [0084]) and wherein one of the one or more ultrasonic transducer arrays is monolithically integrated on the same substrate as one of the one or more image reconstruction chips (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology. The IC(s) and any other internal components [one of the one or more ultrasonic transducer arrays] of ingestible capsule 104 may be mounted [monolithically integrated] to a circuit board [same substrate]” [0084]).
Regarding claim 24, Arneson discloses an ultrasound device (“ingestible sensor [ultrasound] device 104” [0072], “ingestible capsule 104 [ultrasound device] can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis based on the human interior generated acoustic signal from ingestible capsule 104… The acoustic signal from ingestible capsule 104 may be viewed as an “interior” ultrasound or “sonogram”, which can be analyzed to extract additional diagnostic information regarding human 102” [0105]), comprising:
an electronic circuit assembly (“circuits [electronic circuit assembly] of ingestible capsule 104 are implemented in one or more integrated circuits (ICs)… The IC(s) and any other internal components of ingestible capsule 104 may be mounted to a circuit board, or mounted directly to acoustically transmissive encapsulation 208” [0084]), the electronic circuit assembly comprising:
one or more ultrasonic transducer arrays (see group of sensors 202 in FIG. 2), each comprising:
a plurality of ultrasonic transducers (“acoustic communications module 302 may include one or more acoustic transducers [ultrasonic transducers]” [0077] and “ingestible capsule 104 has one or more sensor(s) 202 [ultrasonic transducers], sensor(s) 202 are used to sense (e.g., measure, detect, etc.) a received stimulus 210, and generate a sensor output signal 212” [0075]) and control circuitry configured to control the plurality of ultrasonic transducers to detect ultrasound signals (“as shown in FIG. 3, communications module 204 [control circuitry] may include an acoustic communications module 302 [part of control circuitry], configured to transmit and/or receive an acoustic communications signal [detect ultrasound signals]. For example, acoustic communications module 302 may include one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]);
wherein at least a portion of the control circuitry is integrated on a same substrate with at least one ultrasonic transducer of the plurality of ultrasonic transducers (as shown in FIG. 3, communications module 204 [control circuitry] may include [integrated] an acoustic communications module 302 [part of control circuitry], configured to transmit and/or receive an acoustic communications signal [generate and/ or detect ultrasound signals]. For example, acoustic communications module 302 may include [integrated] one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]); 
wireless communication circuitry configured to enable wireless communication between the control circuitry and a host device (“ingestible capsule 104 transmits information in communication signal 106 to be received outside human 102, such as by computing device 108. In an embodiment, computing device 108 may be configured to communicate with a remote entity 502, such as shown in an example sensor communications network 500 shown in FIG. 5. Computing device 108 may be configured to communicate with remote entity 502 using wired and/or wireless links, in a direct fashion or through a network 504” [0091]), 
wherein the wireless communication circuitry is disposed within the interior area (see 204 inside capsule 104 in FIG. 2); and
an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other components, while allowing an efficient transfer of acoustic energy from inside to outside of ingestible capsule 104. FIG. 16 additionally demonstrates control and regulation component 206 a, anode 206 b, and cathode 206 c.” [0082]), while Arneson discloses wherein a first image reconstruction chip of the one or more image reconstruction chips comprises structures for performing signal modulation ([0241], [0243] in the reception multipath acoustic channel of integrated circuit, the accumulating signals of the acoustic rays in space divided receivers and a final decision is made based on a combined (integral) signal of the space divided receivers, so that after the acoustic transducer/Rx 2460 receives the acoustic signal after it travels through the multi-path acoustic channel, the Multiplier 2411 then multiplies the received signal from the output of acoustic transducer/Rx 2460 by the shifted signal); the electronic circuit assembly disclosed by Arneson is not expressly disclosed as being configured as a flexible substrate, and the plurality of ultrasonic transducer arrays disclosed by Arenson as being mounted on a first portion of the flexible substrate, the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area; the wireless communication circuitry disclosed by Arenson is not expressly disclosed as being mounted on a second portion of the flexible substrate and the interior area in which the wireless communication circuitry is disposed as disclosed by Arenson is not expressly  defined by the square shaped arrangement of the four surfaces of the first portion.
However, in the same field of endeavor, Kidwell teaches wherein the electronic circuit assembly comprises a flexible substrate (“a flexible printed circuit (PC) board” [0019]), on which the plurality of ultrasonic transducers (“a flexible PMUT array” [0019]), the control circuitry and the memory are mounted (“one or more integrated circuits (represented by Si Die)…The one or more integrated circuits may include accelerated processing units (APUs)…dynamic and static memories (MEM)…or other integrated circuits” [0019]), comprising:
a plurality of ultrasonic transducer arrays mounted a first portion of the flexible substrate (see FIGS. 1A-B, flex PMUT array), wherein one of the plurality of ultrasonic transducer arrays is mounted on each of the plurality of surfaces (see FIGS. 1A-B, flex PMUT array), Kidwell also discloses the first surface of the flexible substrate is shaped so as to have a plurality of surfaces projecting in different directions (see FIGS. 1A-B) that are arranged to form an interior area (see FIG. 1B), that in some embodiments Kidwell further discloses that rigid PMUT arrays are integrated with one or more integrated circuits using a rigid-flexible PC board ([0028], FIG. 6D), this design allows the rigid-flexible PC board to bend and conform to a desired shape and that each piezoelectric micromechanical ultrasonic transducer (PMUT) in the array of an array of piezoelectric micromechanical ultrasonic transducers (PMUTs) is planarized (formed as a flat, 2D surface [0065] each PMUT is formed by depositing a mechanical layer configured to provide planarization to the PMUT, depositing a first electrode configured to be coupled to a circuit ground plane, depositing a piezoelectric layer configured to separate the first electrode and a second electrode), therefore the immediate above disclosure of Kidwell is interpreted to read on the limitation the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area (the rigid flexible PC board may be arranged in any desired shape and the rigid portions of the CMUT are planarized so that each may represent each side of the desired/square shape);
wherein the wireless communication circuitry is mounted on a second portion of the flexible substrate, disposed within the interior area defined by the square shaped arrangement of the four surfaces of the first portion ([0019]-[0020] see where the radio frequency communications components (RF COM)/wireless communication circuitry is located on a second portion of the flexible substrate shown as the PC Flex that is in an interior area formed by the first portion of the flexible substrate shown as Flex PMUT Array, and the PC Flex is bonded to the Flex PMUT Array)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson with the electronic circuit assembly being comprised of a flexible substrate, the flexible substrate having a first portion on which one of the plurality of ultrasonic transducers is mounted, the first portion comprising four surfaces disposed in a square shaped arrangement that defines an enclosed an interior area in which the wireless communication circuitry being mounted on a second portion of the flexible substrate which is disposed as taught by Kidwell to provide apparatuses and methods of small sensor devices with a plurality of flexible ultrasonic transducers, integrated circuits, battery, and printed circuit board in any desired shape or arrangement such that these components may be packaged into a sensor device for implantable or ingestible device for non-invasive imaging applications ([0003], [0028] of Kidwell).
Regarding claim 32, Arneson discloses a method of performing ultrasound imaging (“ingestible capsule 104 can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis [ultrasonic imaging] based on the human interior generated acoustic signal from ingestible capsule 104… The acoustic signal from ingestible capsule 104 may be viewed as an “interior” ultrasound or “sonogram” [image], which can be analyzed to extract additional diagnostic information regarding human 102” [0105] and “circuit 1000 may also be used to transmit acoustic signals used for imaging” [0125]), the method comprising:
receiving (“Software and data transferred via communications interface 824 are in the form of signals 828 which may be electronic, electromagnetic, optical or other signals capable of being received by communications interface 824” [0112]), at a host device (“Computer system 800 [host device] may also include a communications interface 824. Communications interface 824 allows software and data to be transferred between computer system 800 and external devices” [0112]), ultrasound image data transmitted by an ultrasound device disposed internally within a subject (“Ingestible capsule 104 may also communicate [transmitting ultrasound image data] with computing device 108 [host device] via an intermediate sensor link module 602, as shown in FIG. 6. Sensor link module 602 receives communication signal 106 from ingestible capsule 104. Sensor link module 602 transmits a communication signal 604 to computing device 108, to provide the information sensed by sensor 202 to computing device 108.” [0094]), the host device located externally with respect to the subject (see FIG. 5, external computing device 108);
wherein the ultrasound device comprises:
an electronic circuit assembly (“FIG. 2, ingestible capsule 104 [ultrasound device] includes an acoustically transmissive encapsulation 208 [containing the electronic circuit assembly] that holds one or more sensors 202, a communications module 204, and a power source 206.” [0074]), the electronic circuit assembly comprising:
a plurality of ultrasonic transducer arrays (see group of sensors 202 in FIG. 2), wherein each ultrasonic transducer array comprises:
a plurality of ultrasonic transducers and control circuitry configured to control the plurality of ultrasonic transducers to generate and/or detect ultrasound signals (“acoustic communications module 302 may include one or more acoustic transducers” [0077], “sensor 202 [ultrasonic transducers] may be integrated within the materials known as acoustically transmissive encapsulation 208… Sensor 202 may also detect and/or interact with signals emanating from the pill and reflecting off nearby tissues, such as is the case with, for example and without limitation…ultrasonic detectors…sensor 202 detects reflections of signal 106 from nearby gastro-intestinal and other body tissues” [0075]), wherein the plurality of ultrasonic transducers and the control circuitry are integrated on a same substrate (“acoustic communications module 302 may include one or more acoustic transducers” [0077], “sensor 202 [ultrasonic transducers] may be integrated within the materials [on the same substrate] known as acoustically transmissive encapsulation 208… Sensor 202 may also detect and/or interact with signals emanating from the pill and reflecting off nearby tissues, such as is the case with, for example and without limitation…ultrasonic detectors…sensor 202 detects reflections of signal 106 from nearby gastro-intestinal and other body tissues” [0075] and “circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs)…The IC(s) and any other internal components of ingestible capsule 104 may be mounted to a circuit board [substrate], or mounted directly to acoustically transmissive encapsulation 208.” [0084]), 
wireless communication circuitry configured to enable wireless communication between the control circuitry and a host device (“ingestible capsule 104 transmits information in communication signal 106 to be received outside human 102, such as by computing device 108. In an embodiment, computing device 108 may be configured to communicate with a remote entity 502, such as shown in an example sensor communications network 500 shown in FIG. 5. Computing device 108 may be configured to communicate with remote entity 502 using wired and/or wireless links, in a direct fashion or through a network 504” [0091]), wherein the wireless communication circuitry is disposed within the interior area (see 204 inside capsule 104 in FIG. 2); and
an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other components, while allowing an efficient transfer of acoustic energy from inside to outside of ingestible capsule 104. FIG. 16 additionally demonstrates control and regulation component 206 a, anode 206 b, and cathode 206 c.” [0082]), while Arneson discloses wherein a first image reconstruction chip of the one or more image reconstruction chips comprises structures for performing signal modulation ([0241], [0243] in the reception multipath acoustic channel of integrated circuit, the accumulating signals of the acoustic rays in space divided receivers and a final decision is made based on a combined (integral) signal of the space divided receivers, so that after the acoustic transducer/Rx 2460 receives the acoustic signal after it travels through the multi-path acoustic channel, the Multiplier 2411 then multiplies the received signal from the output of acoustic transducer/Rx 2460 by the shifted signal); the electronic circuit assembly disclosed by Arneson is not expressly disclosed as being configured as a flexible substrate, and the plurality of ultrasonic transducer arrays disclosed by Arenson as being mounted on a first portion of the flexible substrate, the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area; the wireless communication circuitry disclosed by Arenson is not expressly disclosed as being mounted on a second portion of the flexible substrate and the interior area in which the wireless communication circuitry is disposed as disclosed by Arenson is not expressly  defined by the square shaped arrangement of the four surfaces of the first portion.
However, in the same field of endeavor, Kidwell teaches wherein the electronic circuit assembly comprises a flexible substrate (“a flexible printed circuit (PC) board” [0019]), on which the plurality of ultrasonic transducers (“a flexible PMUT array” [0019]), the control circuitry and the memory are mounted (“one or more integrated circuits (represented by Si Die)…The one or more integrated circuits may include accelerated processing units (APUs)…dynamic and static memories (MEM)…or other integrated circuits” [0019]), comprising:
a plurality of ultrasonic transducer arrays mounted a first portion of the flexible substrate (see FIGS. 1A-B, flex PMUT array), wherein one of the plurality of ultrasonic transducer arrays is mounted on each of the plurality of surfaces (see FIGS. 1A-B, flex PMUT array), Kidwell also discloses the first surface of the flexible substrate is shaped so as to have a plurality of surfaces projecting in different directions (see FIGS. 1A-B) that are arranged to form an interior area (see FIG. 1B), that in some embodiments Kidwell further discloses that rigid PMUT arrays are integrated with one or more integrated circuits using a rigid-flexible PC board ([0028], FIG. 6D), this design allows the rigid-flexible PC board to bend and conform to a desired shape and that each piezoelectric micromechanical ultrasonic transducer (PMUT) in the array of an array of piezoelectric micromechanical ultrasonic transducers (PMUTs) is planarized (formed as a flat, 2D surface [0065] each PMUT is formed by depositing a mechanical layer configured to provide planarization to the PMUT, depositing a first electrode configured to be coupled to a circuit ground plane, depositing a piezoelectric layer configured to separate the first electrode and a second electrode), therefore the immediate above disclosure of Kidwell is interpreted to read on the limitation the first portion comprising four surfaces disposed in a square shaped arrangement that encloses an interior area (the rigid flexible PC board may be arranged in any desired shape and the rigid portions of the CMUT are planarized so that each may represent each side of the desired/square shape);
wherein the wireless communication circuitry is mounted on a second portion of the flexible substrate, disposed within the interior area defined by the square shaped arrangement of the four surfaces of the first portion ([0019]-[0020] see where the radio frequency communications components (RF COM)/wireless communication circuitry is located on a second portion of the flexible substrate shown as the PC Flex that is in an interior area formed by the first portion of the flexible substrate shown as Flex PMUT Array, and the PC Flex is bonded to the Flex PMUT Array)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Arneson with the electronic circuit assembly being comprised of a flexible substrate, the flexible substrate having a first portion on which one of the plurality of ultrasonic transducers is mounted, the first portion comprising four surfaces disposed in a square shaped arrangement that defines an enclosed an interior area in which the wireless communication circuitry being mounted on a second portion of the flexible substrate which is disposed as taught by Kidwell to provide apparatuses and methods of small sensor devices with a plurality of flexible ultrasonic transducers, integrated circuits, battery, and printed circuit board in any desired shape or arrangement such that these components may be packaged into a sensor device for implantable or ingestible device for non-invasive imaging applications ([0003], [0028] of Kidwell).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Kidwell, as applied to claims 1 and 5 above, further in view of Ghaffari et al. (US20100298895, hereafter “Ghaffari”).
Regarding claim 6, modified Arneson substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the ingestible capsule comprises a silicone based material.
However, in the same field of endeavor, Ghaffari teaches wherein the ingestible capsule comprises a silicone based material (“the components of FIG. 1 will be included throughout the specification. Circuitry 1000S is applied, secured, or otherwise affixed to substrate 200. In embodiments, substrate 200 is stretchable and or expandable as described herein. As such the substrate 200 can be made of a plastic material or can be made of an elastomeric material, or combinations thereof.” [0074], “silicones/siloxanes (RTV 6150, Sylgard 1840)” [0075], and “all of the exposed circuitry can be sealed with a suitable polymer” [0212]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with the ingestible capsule being comprised of a silicone based material Ghaffari in order to provide flexible/and or stretchable devices with integrated stretchable and/or flexible circuitry needed involves tissue screening ([0005], [0007] of Ghaffari).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Kidwell, as applied to claim 1 above, further in view of Nygaard et al. (US20100041996, hereafter “Nygaard”).
Regarding claim 11, Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein adjacent ultrasonic transducer arrays of the plurality of ultrasonic transducer arrays are disposed on surfaces orthogonal to one another.
However, in the same field of endeavor, Nygaard teaches wherein adjacent ultrasonic transducer arrays of the plurality of ultrasonic transducer arrays are disposed on surfaces orthogonal to one another (“the second image plane 406 is orthogonal to the first image plane 407” [0075] and see FIG. 1, items 104a-b [transducers, one in the transverse and one and a longitudinal direction]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson and Kidwell with the adjacent ultrasonic transducer arrays of the plurality of ultrasonic transducer arrays being disposed on surfaces orthogonal to one another as taught by Nygaard so that the image planes of the two transducers intersect orthogonally causing spatial locations appear in both imaging planes which improves spatial location determination, and consequently, greatly improves the spatial imaging capability the greater field of view for improved image guidance procedures ([0010], [0018-0019], [0077] of Nygaard).
Regarding claim 12, Arneson, in view of Kidwell and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Nygaard discloses wherein each of the adjacent transducer arrays has a field of view in a range of about 40-90 degrees (“the second transducer array is inclined to provide the second image plane at an angle less than 90 degrees with respect to the longitudinal axis towards the one end of the elongated member. “ [0025] and “The transverse image plane 406 may be arranged so as to coincide with the axis 103 transverse (perpendicular) to the longitudinal axis 102 i.e. at right angles or about right angles… it is preferred that the second transducer array is inclined to provide the transverse image plane at an angle of less than 90 degrees with respect to the longitudinal axis towards the distal end of the elongated member” [0076]) such that device has a total field of view in a range of about 160-360 degrees (“FIG. 5 shows a cross-sectional view of an ultrasound probe in a mode providing sagittal end-fire imaging. In this mode another portion of the first transducer array is used for acquiring the image (image signals). The end-fire image is provided from a field of view corresponding to a sector of a circle of about 140 degrees [136/144 degrees taking into account the deviation which is within the ‘about’ 160-360 range]. The field of view 501 is substantially centred about a longitudinal axis 102 of the probe 101. However, this centring may deviate about ±4 degrees as the elements of the array may be located such that perfect centring is inconvenient. The angle e designates the coverage of the sagittal end-fire view 501.” [0083] and “A first end-fire view 601 has a broader angular coverage than a second end-fire view 602. The first end-fire view 601 covers a circular section of about 132 degrees. The second end-fire view 602 covers a circular section of about 84 degrees [taken together produce a field of view of 218 degrees, well within the ‘about’ 160-360 degree range]” [0086]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Kidwell, as applied to claim 15 above, further in view of Kimchy et al. (US20030139661, hereafter “Kimchy”).
Regarding claim 16, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses a control logic to determine the relative location of the ingestible capsule (“control logic 214 may receive information from sensor(s) 202 to determine a relative location of ingestible capsule 104 in gastrointestinal tract 300. Based on the determined location, control logic 214 may enable or disable operation of communications module 204 and/or sensor 202” [0134]), and Kidwell discloses wherein a data collection from at least one of the gyroscope device or the accelerometer device at another time is configured for correlation with a subsequent data collection from at least one of the gyroscope device or the accelerometer device at a later time to determine a relative change in device position (“the particular features, structures, or characteristics may be combined in one or more examples. Examples described herein may include…devices…or apparatuses that operate using digital signals [from the gyroscope device and the accelerometer device]. Such signals may comprise electronic signals, optical signals, electromagnetic signals [resulting in data collected at different times], or any form of energy that provides information between locations [to determine the device location].” [0075]), but does not explicitly disclose a first and second data collection, taken at a first and second time, respectively.
However, in solving the same problem, Kimchy teaches wherein a first data collection (“evaluating [collection] said distance further includes” [0262] and “providing at least two sensors [one of is the source of first data], arranged a predetermined distance apart, in the direction of travel” [0263]), from at least one of the accelerometer device (“said tracking means comprises at least at least three acceleration sensors, each sensing accelerations along a single axis of a set of three mutually perpendicular coordinate axes “ [0166]) at a first time (“at a time T” [0264]) is configured for correlation (“cross correlating a parameter sensed by said at least two sensors” [0264]) with a second data collection (“evaluating [collection] said distance further includes” [0262] and “providing at least two sensors[one of is the source of second data], arranged a predetermined distance apart, in the direction of travel” [0263]) from at least one of the accelerometer device(“said tracking means comprises at least at least three acceleration sensors, each sensing accelerations along a single axis of a set of three mutually perpendicular coordinate axes “ [0166]), at a second time (“a later time T+ΔT” [0264])  to determine a relative change in device position (“determining an incremental distance [relative change] traveled by said ingestible device within said gastrointestinal tract, during period ΔT” [0265] and “summing incremental distances between the time said ingestible device pissed by said reference point and the time said ingestible device passed by said site, to obtain said distance.” [0266]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with first data collection from at least one of the accelerometer device, at a first time being configured for correlation with a second data collection from at least one of the accelerometer device, at a second time to determine a relative change in device position as taught by Kimchy to provide for systems and devices with a tracking system tracking of an ingestible device with the instantaneous x;y;z location of the ingestible device within the gastrointestinal tract or other within another anatomical structure, and the location of the ingestible device also may be obtained in order to correct when combined with the estimated distance traveled ([0188], [0478] of Kimchy). 
Regarding claim 17, modified Arneson, in view of Kimchy, substantially discloses all the limitations of the claimed invention, specifically, Kimchy discloses wherein the relative change in device position comprises one* or more of translation (“Computer means 64 or computer means 30 may estimate [relative change] distance L (FIG. 3A) [translational] traveled by gastrointestinal diagnostic device 12, within gastrointestinal tract 14, as a function of an accelerations sensed by the acceleration sensors.” [0454] and “As seen in FIG. 13B, extracorporeal apparatus 18 may further include at least one extracorporeal acceleration sensor 154 which senses accelerations in at least three degrees of freedom, or at least three acceleration sensors, each sensing accelerations in a single degree of freedom, of the set of three mutually perpendicular coordinate axes. In this way, correction for the motion of body 16 (FIG. 1A) may be made” [0455]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with the relative change in device position comprises one or more of translation as taught by Kimchy to provide estimate the length of the distance traveled by the diagnostic device within gastrointestinal tract ([0454] of Kimchy).
*the limitation has been interpreted in the alternative, requiring wherein the relative change in device position comprises one or more of translation, or wherein the relative change in device position comprises one or more of rotation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY J SHAFQAT/Examiner, Art Unit 3793
     
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793